 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:18 CR 00246 DAD-BAM
11
                                   Plaintiff,             GOVERNMENT’S SENTENCING POSITION
12                                                        REGARDING DEFENDANT RICARDO ZEPEDA-
                             v.                           NAVARRO
13
     RUBEN CORTEZ-ROCHA,
14   JOSE LOZANO,
      aka “Junior”                                        DATE: February 1, 2021
15   SADOL DIAZ-BELTRAN, and                              TIME: 9:00 a.m.
     RICARDO ZEPEDA-NAVARRO                               COURT: Hon. Dale A. Drozd
16
                                  Defendants.
17

18
                                            I.       INTRODUCTION
19
            On January 15, 2020, defendant Ricardo Zepeda-Navarro (“Defendant”) pleaded guilty to Count
20
     One of an indictment charging him with Conspiracy to Distribute and to Possess with Intent to
21
     Distribute Methamphetamine and Heroin, in violation of 21 U.S.C. § 846(a)(1), (b)(1)(A). PSR ¶ 1.
22
     The United States Probation Office (USPO) has prepared a Presentence Investigation Report (PSR)
23
     calculating defendant’s total offense level as 35 with a criminal history category of III. PSR ¶¶ 33, 43.
24
     The government agrees with the PSR’s calculations and its recommendation of a significant sentence.
25
     The government cannot agree with the USPO’s recommended variance based on defendant’s history and
26
     characteristics, as defendant is not so outside the heartland of similarly situated defendants as to warrant
27
     a variance.
28

                                                          1
 1                                          STATEMENT OF FACTS

 2          Evidence indicates that defendant brokered a narcotics transaction involving approximately

 3 4,448.3 grams of 99.9% pure methamphetamine and approximately 3,809.1 grams of heroin. PSR ¶ 6-

 4 18. Prior to the sale, he provided a sample of heroin. PSR ¶ 7. Defendant was not present when the

 5 narcotics were seized by law enforcement, but did meet with the involved parties earlier on the day of

 6 the deal. PSR ¶¶ 11-16.

 7                      II.      ANALYSIS OF THE SECTION 3553(A) FACTORS
 8          In sentencing a defendant, 18 U.S.C. § 3553(a)(1) requires the Court to consider the nature and

 9 circumstances of the offense and the history and characteristics of defendant. 18 U.S.C. § 3553(a)(2)

10 requires the Court to consider the need for the sentence to reflect the seriousness of the offense, to

11 promote respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

12 criminal conduct, and to protect the public from defendant’s further crimes. 18 U.S.C. § 3553(a)(6)

13 requires the Court to consider the need to avoid unwarranted sentence disparities among defendants with

14 similar records who have been found guilty of similar conduct.

15          A.      The Serious Nature of the Offense Supports a Significant Sentence
16          Defendant brokered a deal for over nine pounds of methamphetamine and over eight pounds of

17 heroin. Defendant’s participation in the sale of large quantities of dangerous drugs warrants a

18 significant sentence.

19          B.      The History and Characteristics of the Defendant Support a Significant Sentence
20          Defendant is in criminal history category III. PSR ¶ 43. While his prior convictions are

21 misdemeanors and are not for violent crimes, it appears that he was arrested while on probation for his

22 initial misdemeanor conviction. PSR ¶ 38. He also committed the instant offense while on probation.

23 PSR ¶ 41. Additionally, as this Court knows, defendant violated the terms of his pretrial release in this

24 case by not reporting law enforcement contact to his pretrial services officer. Doc. 151-159. Defendant

25 stipulated to his own remand into custody due to that incident, and this Court ordered him detained. The

26 instant offense coupled with defendant’s performance on pretrial supervision and on his prior terms of

27 probation demonstrate a lack of respect for the law. Defendant also suffers from a drug addiction and

28 anger management issues, which have likely contributed to the poor decisions he has made as a young

                                                          2
 1 adult. PSR ¶¶ 56-61.

 2          The government agrees with the PSR’s characterization of defendant’s role in this offense as a

 3 “middleman,” and the USPO’s decision not to recommend either an aggravating or a mitigating role.

 4 PSR ¶ 18.

 5          C.     The Need for the Sentence to Provide Just Punishment & Adequate Deterrence
 6          The Court is also required to consider the need for the sentence “… to promote respect for the

 7 law, [] to provide just punishment for the offense, to afford adequate deterrence to criminal conduct;

 8 [and] to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(A)-(C).

 9 Defendant’s charged crime warrants a significant punishment. The danger posed to society by the

10 distribution of methamphetamine and heroin is immense. Additionally, defendant’s history and

11 characteristics indicate a risk of recidivism. Consequently, a considerable sentence is warranted here to

12 deter this criminal conduct and protect the public.

13                                          III.    CONCLUSION
14          For the reasons set forth above, the government recommends that the Court sentence defendant

15 to a substantial term of imprisonment.

16

17    Dated: January 22, 2021                                McGREGOR W. SCOTT
                                                             United States Attorney
18

19                                                   By: /s/ ANGELA L. SCOTT
                                                         ANGELA L. SCOTT
20                                                       Assistant United States Attorney
21

22

23

24

25

26

27

28

                                                         3
